Citation Nr: 9932079	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-41 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic acquired 
psychiatric disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant






INTRODUCTION

The veteran had active service from May 1987 to May 1988.  He 
also had four months of additional prior active service.

A review of the record discloses that by a decision dated in 
July 1989, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a chronic acquired 
psychiatric disability on the basis that a psychiatric 
disability, diagnosed as paranoid schizophrenia, had clearly 
existed prior to the veteran's periods of service and a 
psychiatric disability, diagnosed as paranoid schizophrenia, 
had not increased in severity as a result of the veteran's 
active service.  In a June 1991 decision by the United States 
Court of Appeals for Veterans Claims (Court), the 1989 Board 
decision was affirmed.  The veteran reopened his claim in 
December 1993.  Further evidence was developed and in 
September 1997 the Board remanded the case to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, for further development.  Following 
return of the case to the Board, a medical advisory opinion 
was requested of the Veterans Health Administration of VA.  
The opinion was provided in July 1999 and the claims folder 
has been returned to the Board for appellate review.

The RO has also developed the issue of the veteran's 
entitlement to service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  By a decision dated in July 1989, the Board denied 
service connection for an acquired psychiatric disability.  
In a June 1991 decision, the Court affirmed the 1989 Board 
decision.

2.  The evidence received since the Board's 1989 decision is 
either duplicative, cumulative or not probative; and is not 
so significant, when viewed in context of all the evidence of 
record, that it must be considered in order to fairly decide 
the merits of the case.

3.  There is no competent evidence of a nexus between any 
current hearing loss and the veteran's active service.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for a chronic acquired psychiatric 
disability in 1989 is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence has been submitted to 
Reopen a Claim of Service Connection for a Chronic Acquired 
Psychiatric Disability.

Once a claim for service connection has been denied by a 
decision of the Board, that determination is final.  New and 
material evidence must be presented to reopen the case prior 
to further consideration of a claim.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1999).

The veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disability was denied by the 
Board in July 1989 on the basis that a psychiatric 
disability, diagnosed as paranoid schizophrenia, had clearly 
preexisted prior to the veteran's active service and his 
psychiatric disability, diagnosed as paranoid schizophrenia, 
had not increased in severity during the veteran's active 
service.  The Court has held that VA is required to review 
for its newness and materiality the evidence submitted by a 
claimant since the last final disallowance of the claim on 
any basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the last final 
disallowance of a claim is the July 1989 Board decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  Therefore, the Board must review, in light of the 
applicable law and regulations regarding finality, the 
additional evidence submitted since its previous decision 
disallowing the veteran's claim in July 1989.

The United States Court of Appeals for the Federal Circuit 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d. 1380, 1383 (Fed.Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon a sensitive matter under consideration, 
which is neither cumulative nor redundant, and which may by 
itself or in connection with evidence previously assembled be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the Board 
must then reopen the claim and "evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old."  Id; see also Evans v. Brown, 9 Vet. App. 273 (1996).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Thus, when considering a 
request to a reopen a claim, the Board must first determine 
whether the evidence is new and material.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board so 
determines, the claim is reopened and the Board must then 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Id.

The Court has held:  The first step of the Manio two-step 
analysis as to a claim to reopen involves three questions:  
(1) Is the newly presented evidence "new" (that is, not of 
record at the time of the last final disallowance of the 
claim and not really cumulative of other evidence that was 
then of record), see Struck v. Brown, 9 Vet. App. 145 (1996), 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Cox v. Brown, 
6 Vet. App. 459 (1994)?  Question two:  Is it "probative" of 
"the issue which is at hand (Cox and Colvin) (that is, each 
issue which was a specified basis for the last final 
disallowance) (See Struck, Supra)?  Questions three:  If it 
is new and probative, then, in light of all of the evidence 
of record, is there a reasonable possibility that the outcome 
of the claim on the merits will be changed?  In Blackburn, 
the Court indicated that affirmative answers to both 
questions 2 and 3 involving the probative nature of the "new" 
evidence, and a reasonable possibility of outcome change, 
respectively, was required, in order for "new" items to be 
"material."  Crippen v. Brown, 9 Vet. App. 412, 419 (1996).  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  New evidence is 
probative, and is material, when it actually tends to prove 
the merits of the claim; that is, it supplies evidence, the 
absence of which was a specified basis for the prior denial.  
Evans v. Brown, at 283-284.  The Federal Circuit has 
invalidated step 3 of the above analysis, so that it is not 
necessary that the new evidence raises a reasonable 
possibility of changing the outcome.  Hodge v. West, 155, 
F.3d 1356 (Fed.Cir. 1998).

The regulation and the Court decisions require that the new 
evidence be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  The Federal Circuit has held that the 
legislative history suggests that the purpose behind the 
definition contained in § 3.156 was not to require the 
veteran to demonstrate that the new evidence would properly 
change the outcome of the claim; rather, it was to emphasize 
the importance of the complete record for evaluation of the 
veteran's claim.  Hodge.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the decision of the Federal Circuit in Hodge required 
replacement of the two-step Manio test with the three-step 
test.

Under the three-step test analysis in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have that 
finally denied claim reopened under 38 U.S.C.A. § 5108.

Second, under the Elkins three-step test, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of a claim, and presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim), is well grounded, pursuant to 
38 U.S.C.A. § 5107(a).  Third, if a claim is well grounded, 
VA would then proceed to evaluate the merits of the claim but 
only after a showing that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during said service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) (1999).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

The evidence obtained since the last final disallowance 
consists of the report of a July 1989 decision by an 
Administrative Law Judge with the Social Security 
Administration, granting the veteran disability benefits 
based primarily on psychiatric impairment from May 31, 1988.  
The documents include a report of a "psychiatric review 
technique" dated June 15, 1989, in which a psychologist 
stated that the veteran had paranoid schizophrenia, and 
although not acutely psychotic at the time of the interview, 
was exhibiting inappropriate behavior and symptoms of an 
underlying thought disorder.

Additional evidence included an April 1997 statement from the 
veteran's treating physician, Susan Ehrlich, M.D., in which 
she stated that factors that could aggravate symptoms of 
schizophrenia were "abundant and often relatively 
individualistic."  She indicated that in general, stress was 
the problematic factor and "could include such things as 
deadlines, production demands, changes in routine, 
unpredictable social situations, closed spaces, or sometimes 
completely unboundaried settings, criticism, personal 
intrusiveness, physical illness and contradictory demands or 
'mixed messages'".  

The veteran testified at a hearing before the undersigned in 
Washington, D.C., in July 1997, that he had been seeing Dr. 
Ehrlich on a regular basis for the past 8 to 10 months.

Received in 1997 were reports of various visits of the 
veteran with Dr. Ehrlich in the mid-1990's.

Additional evidence received since the last final 
disallowance includes the report of a VA psychiatric 
examination accorded the veteran in January 1998.  The claims 
file was reviewed prior to the completion of the examination.  
It was indicated the veteran gave a history of psychiatric 
illness with treatment beginning while he was in high school.  
He stated that he had been admitted to a State hospital at 
the age of 16 and had been hospitalized subsequently on a 
number of occasions in psychiatric units.  He reported he was 
hospitalized at the VA Medical Center in Tucson, and was then 
transferred from the medical center to the Sheppard Air Force 
Base Hospital in Texas where he remained for about five 
months.  The veteran related that his various 
hospitalizations were usually necessary because of acute 
paranoid agitation.

Following the examination, a diagnosis was made of psychotic 
disorder, not otherwise specified, noted as previously having 
been diagnosed as schizophrenia.  The examiner stated that, 
"In the opinion of the undersigned, an opinion concerning 
possible aggravation of the veteran's schizophrenia by his 
military service would be speculative."

Additional private medical records include a discharge 
summary report pertaining to hospitalization of the veteran 
for the seventh time at the Cherry Hospital in Goldsboro, 
North Carolina, in January 1998.  Reportedly, the veteran had 
not been taking his medications for about two weeks and had 
been threatening others.  He responded to medication during 
hospitalization and was discharged in February 1998 with an 
Axis I diagnosis of schizo-affective disorder.  There was no 
Axis II diagnosis.  The discharge summary did not contain a 
discussion of the etiology of the veteran's psychotic 
symptomatology.

In July 1999 the Chief of Staff of the VA Mental Health 
Centers in Baltimore, Perry Point, and Fort Howard, reviewed 
the entire claims folder and reported that the records showed 
that the veteran's diagnosis from the age of 16 to the 
present had varied from adjustment disorder to schizophrenia 
disorder, paranoid type, with schizo-affective disorder and 
bipolar disorder represented also.  He indicated each 
diagnosis could best be seen as a description of the person's 
presentation at that point in time, and each diagnosis in the 
case was reportedly well supported by the clinical evidence.  
The diagnosis of paranoid schizophrenia was reported to be 
the best applicable diagnosis for the veteran's status.  He 
stated that the course of the veteran's illness had been 
marked by exacerbations and remissions.  The veteran had been 
hospitalized by Court commitment in North Carolina six times 
between January 1977 and January 1982.  After examination in 
January 1998, he was again committed to a hospital in North 
Carolina, with a notation that his condition might have been 
complicated by cocaine use.  It was reported that at each one 
of the rehospitalizations, the veteran's noncompliance was 
given as the reason for his exacerbation of illness.  His 
noncompliance in 1977 to 1988 was also noted and was reported 
to be "the most likely cause of the exacerbation that led to 
his hospitalization at that time."

The psychiatrist further related that in the veteran's case, 
the record reflected that his noncompliance with treatment 
and follow-up recommendations had often been followed by an 
exacerbation requiring rehospitalization prior to restarting 
a plan of care.  There was reported to be no evidence of 
record to show the veteran's experiences in service affected 
the cause of his illness one way or the other.  He noted that 
"one thing to remember is that the service often had no 
reasonable provision, except the hospital, for caring for 
single active service members unable to perform their duties, 
so the length of hospitalization in 1988 was not indicative, 
by itself, of aggravation."

The psychiatrist stated that when the veteran followed his 
plan of his care and continued his medications, his course of 
illness had run more smoothly.  It was the psychiatrist's 
opinion that, "there was no evidence of record that his 
condition was aggravated by his period of active duty and it 
is not 'at least as likely' that his condition was aggravated 
by his periods of active service."

In analyzing the evidence obtained since the last final 
disallowance, it does not relate the veteran's schizophrenia 
to service or show that his preexisting schizophrenia was 
aggravated by his service.  As such, the medical evidence is 
not so significant that it must be considered in order to 
fairly adjudicate the veteran's claim.  The communications 
from Dr. Ehrlich do not specifically address whether or not 
the veteran's psychiatric disorder was aggravated by his 
active service.  When the veteran was accorded a psychiatric 
examination by VA in January 1998, the examiner stated that 
expressing an opinion concerning whether or not there had 
been aggravation of the veteran's schizophrenia by his 
military service would be purely "speculative" in nature.  
However, the entire claims folder was referred for review to 
a VA psychiatrist who expressed the opinion that a review of 
the record showed the veteran's various rehospitalizations 
were primarily occasioned by noncompliance with aftercare 
recommendations.  It was the opinion of the psychiatrist that 
there was no evidence of record that the veteran's 
schizophrenia had been aggravated by his active service and 
he believed it was not at least as likely as not that the 
veteran's condition had been aggravated by his active 
service.  The additional evidence clearly does not relate the 
veteran's preexisting schizophrenia to having been aggravated 
in service.  As such, the communication from the VA 
psychiatrist and the other medical evidence of record 
submitted subsequent to the 1989 Board decision are not so 
significant that they must be considered in order to fairly 
adjudicate the veteran's claim.

The veteran's hearing testimony repeats contentions 
previously made and reports evidence previously considered.  
This evidence is, therefore, cumulative of the veteran's 
previously considered.

In sum, all the evidence received since the Board's 1989 
decision is duplicative, cumulative or not supported of the 
issue at hand.  Therefore, new and material evidence has not 
been received and the claim is not reopened.

Service Connection for Bilateral Hearing Loss

The threshold question to be answered with regard to this 
issue is whether the appellant has presented evidence of a 
well-grounded claim, that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail and the Board has no duty to 
assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995); see also Epps v. Gober, 126 F.3d 1464 
(1997).  Cert. denied 188 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service would 
permit service connection for arthritis, disease of the 
heart, nephritis, or pulmonary disease, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service, there is a required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the "chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in fact 
shown to be chronic or the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by:  (a) Evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Board acknowledges that at the time of examination for 
medical board purposes, in February 1998, there was evidence 
of pure tone conduction threshold of 35 decibels at 
2,000 hertz in the right ear, indicative of the presence of 
defective hearing.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
However, for the purpose of applying the laws administered by 
VA, impaired hearing is considered a disability only when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  At the time of the aforementioned 
audiometric examination, there was not demonstrated a hearing 
loss so severe as to be considered a "disability" within the 
meaning of legislation governing the award compensation 
benefits.  The remaining medical evidence which is of record 
deals also exclusively with the veteran's mental status.  
There is no documentation of hearing loss.  Therefore, absent 
evidence of the presence of a disability within the meaning 
of legislation governing the award of compensation benefits, 
the veteran's claim for service connection for defective 
hearing is not well grounded, and must be denied.  The 
veteran's opinion, that he currently has hearing loss linked 
to his working around aircraft engines in service, does not 
constitute competent medical evidence, inasmuch as there is 
no evidence that he is trained in the field of medicine.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Absent current evidence of 
chronic hearing loss, the claim is not well grounded, and 
must be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for a chronic acquired 
psychiatric disability, the claim is not reopened and is 
denied.

The claim for service connection for hearing loss is denied.



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals






 

